DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed9/30/2020. Claims 1, 8 and 15 were amended. Claims 1-20 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to Applicant’s argument that “Applicant respectfully submits that the Final Office Action dated August 6, 2020 is improper because the Examiner failed to respond to the substance of arguments presented in the Applicant's Response under 37 C.F.R. §1.111 dated July 16, 2020, of the alleged rejection of claims 1-20 under 35 U.S.C. §101. More specifically, Applicant notes that no support for why the Examiner disagrees with Applicant's stated improvement to the functioning of a computer, or an improvement to other technology or technical field is provided in the Examiner's Response to Remarks/Arguments. The Examiner merely makes a statement that the claims do not provide an improvement to a practical application”, (see Remarks, pg. 8-10).
Examiner respectfully disagrees, Final Office Action dated 8/6/2020, on page 2-3, provides the response to how the Applicant’s use of generic computing elements do not show improvements as the generic computing elements merely perform the claimed limitations.
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments and amendments, filed 9/30/2020, with respect to claims 1-20 have been fully considered and are not persuasive.
In regards to Applicant’s argument that “Applicant's claimed invention does not fall into any of the delineated categories of MPEP 2106.04(a)(2)(II)(B) and, therefore, is not a commercial or legal interaction. Therefore, Applicant's claimed invention is not an abstract idea under Step 2A”, (see Remarks, pg. 10-14).
Examiner respectfully disagrees, the claims present of managing interaction between people as the claims specifically state identifying users to take the poll, sending the poll to users, and then generating results of the poll. In regards to legal interaction, limitations in the respective claims describes creating and sending a poll to a subset of users based on location. These activities are defined as a type of commercial interactions which corresponds to methods of organizing human activities.
In regards to Applicant’s argument that “Applicant's stated improvements that independent claim 1 conveys a solution in the field of dynamic polling systems that cures inherent deficiencies due to geographic range limitations, determining geographic vertical delineation, improving accuracy, and resource conservation are justified improvements under the MPEP with which the Examiner cannot disagree unless factual justification for the Examiner's disagreement is provided. Reconsideration and withdrawal of this rejection is, therefore, respectfully requested”, (see Remarks, pg. 14-16).
Examiner respectfully disagrees, mere recitation of a generic computer, a generic processor, a generic computer-readable storage media, and generic program instructions does not provide improvements to the generic computing elements being utilized to address the claimed limitations. For example, “receiving by a computer, a poll with at least one poll question and at least one potential answer for each at least one poll question from a creator,” is not an improvement to the computer, the computer is applying the limitation it is required to do, in this receiving limitation, the computer is receiving a poll with a question, this isn’t a new improved function to the computer. Similar to identifying set of users within a specified polling location, by tracking user computing devices, there are no improvements to the computing devices, as we’re operating the function of locating users using their computing devices. Accordingly, the claimed limitations don’t provide improvements to a practical application.
	
	Response to Prior Art Arguments
Applicant's prior art arguments filed 9/30/2020 are moot in light of the newly cited Avedissian.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1-20 describes a dynamic polling system.

Claims 1, 8 & 15 recite “receiving a poll with at least one poll question and at least one potential answer for each at least one poll question from a creator; receiving a specified polling location and additional polling criteria from the creator, wherein the specified polling location is used to target a specific set of users, and wherein the specified polling location is within a traveling geofence, and wherein the additional polling criteria are selected from a group consisting of a social relationship between a poll taker and the creator, an organization affiliation of the poll taker, and poll taker participation at an event; identifying the specific set of users within the specified polling location that match the additional polling criteria; providing the poll to the specific set of users; and generating a result of the poll by adding up each vote from each of the users of the specific set of users”. 
These limitations in the respective claims describes managing relations between people. The limitations in the respective claims describes creating and sending a poll to a subset of users based on location. These activities are defined as a type of commercial interactions which corresponds to methods of organizing human activities. The mere nominal recitation of a generic computer, a generic processor, a generic computer-readable storage media, and generic program instructions does not take the claims out of methods of organizing human interactions. Thus, the respective claims recite an abstract idea.
The judicial exceptions of the respective claims are not integrated into a practical application. The claims as whole merely describes how to create and send a poll to a subset of users based on location through the use of a computer, a processor, a computer-readable storage media, and generic program instructions. The claimed computer, processor, computer-readable storage media, and generic program instructions are recited at a high level of generality and are merely invoked as tools for managing transactions and relations between a subset of users and a poll creator. Simply implementing the abstract idea on a generic computer, a generic processor, a generic computer-readable storage media, and generic program instructions is not a practical application of the abstract idea. Accordingly, individually and in combination, these additional elements do not integrate the abstract idea into a practical application. The respective claims are directed to an abstract idea.
The claims 1, 8 & 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer, a processor, a computer-readable storage media, and program instructions for creating and sending a poll to a subset of users based on location amount to no more than mere instructions to apply the exception using a generic computer, a generic processor, a generic computer-readable storage media, and generic program instructions. Thus, even when viewed individually and in combination, nothing in the claims provides an inventive concept. The claims 1, 8 & 15 are ineligible. 

Claims 2, 9 & 16 recites “performing an action based on the generated result, wherein the action is selected from a group consisting of adding a via point to a travel route, sending user-provided information to a third party, showing the results of the poll to the group, and generating a subsequent poll to send to the specific set of users”. The limitations of claims 2, 9 & 16 still describes managing relations between people for creating and sending a poll to a subset of users based on location as an extension of the activity described in claims 1, 8 & 15. Therefore, this claim still recites an abstract idea grouped into a method of organizing human activity. Claims 2, 9 & 16 do not includes additional element.  Thus, the prong 2 and step 2B analysis of claims 1, 8 & 15 described above still applies for the dependent claims 2, 9 & 16. Thus, claims 2, 9 & 16 are ineligible.

Claims 3, 10 & 17 recites “receiving an indication from the creator that the poll is ready to be sent, wherein the indication is selected from a group consisting of a user interaction with a button and a user finger swipe in a preconfigured direction”. The limitations of claims 3, 10 & 17 still describes managing relations between people for creating and sending a poll to a subset of users based on location as an extension of the activity described in claims 1, 8 & 15. Therefore, this claim still recites an abstract idea grouped into a method of organizing human activity. Claims 3, 10 & 17 do not recites additional elements.  Thus, the prong 2 and step 2B analysis of claims 1, 8 & 15 described above still applies for the dependent claims 3, 10 & 17. Thus, claims 3, 10 & 17 are ineligible.

Claims 4, 11 & 18 recites “receiving a vote for a poll answer from each of the users who participate in the poll”. The limitations of claims 4, 11 & 18 still describes managing relations between people for creating and sending a poll to a subset of users based on location as an extension of the activity described in claims 1, 8 & 15. Therefore, this claim still recites an abstract idea grouped into a method of organizing human activity. Claims 4, 11 & 18 do not recites additional elements.  Thus, the prong 2 and step 2B analysis of claims 1, 8 & 15 described above still applies for the dependent claims 4, 11 & 18. Thus, claims 4, 11 & 18 are ineligible.

Claims 5, 12 & 19 recites “showing the result of the poll”. The limitations of claims 5, 12 & 19 still describes managing relations between people for creating and sending a poll to a subset of users based on location as an extension of the activity described in claims 1, 8 & 15. Therefore, this claim still recites an abstract idea grouped into a method of organizing human activity. Claims 5, 12 & 19 do not recites additional elements.  Thus, the prong 2 and step 2B analysis of claims 1, 8 & 15 described above still applies for the dependent claims 5, 12 & 19. Thus, claims 5, 12 & 19 are ineligible.

Claims 6, 13 & 20 recites “receiving a subsequent poll with at least one poll question and at least one potential”. The limitations of claims 6, 13 & 20 still describes managing relations between people for creating and sending a poll to a subset of users based on location as an extension of the activity described in claims 1, 8 & 15. Therefore, this claim still recites an abstract idea grouped into a method of organizing human activity. Claims 6, 13 & 20 do not recites additional elements.  Thus, the prong 2 and step 2B analysis of claims 1, 8 & 15 described above still applies for the dependent claims 6, 13 & 20. Thus, claims 6, 13 & 20 are ineligible.

Claims 7 & 14 recites “sending the subsequent poll to the identified specific set of users that includes at least one follow up question based on the result of the poll”. The limitations of claims 7 & 14 still describes managing relations between people for creating and sending a poll to a subset of users based on location as an extension of the activity described in claims 6 & 13. Therefore, this claim still recites an abstract idea grouped into a method of organizing human activity. Claims 7 & 14 do not recites additional elements.  Thus, the prong 2 and step 2B analysis of claims 6 & 13 described above still applies for the dependent claims 7 & 14. Thus, claims 7 & 14 are ineligible.

	
	
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dove (US 2016/0086203 A1) in view of Schmidt (US 20120259537 A1) in view of Avedissian (20160205431A1).


Regarding claims 1, 8, & 15 Dove teaches a method, computer program and computer system for the location-based dynamic polling application, the computer system comprising: 
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising (Dove paragraph 0009, 0015):
receiving, by a computer, a poll with at least one poll question and at least one potential answer for each at least one poll question from a creator. In Dove the term ‘query’ ‘queries’ have been used interchangeably with the term question(s) (Dove paragraphs 0006, 0009 & 0050); 
receiving a specified polling location and additional polling criteria from the creator. The characteristics of user profiles in Dove are used to define the target audience of the poll. Therefore, the characteristics of user profiles in Dove have been interpreted by the examiner as the ‘additional polling criteria’ of the claimed limitation (Dove paragraphs 0004, 0066-0067 & 0050),
wherein the specified polling location is used to target a specific set of users (Dove paragraphs 0004, 0066-0067 & 0050); 
identifying the specific set of users within the specified polling location that match the additional polling criteria by tracking a plurality of user computing devices. Dove describes the location of the user computer device being tracked using a wireless network (such as a Wi-Fi network), a local positioning system and/or a global positioning system. The location of user devices is tracked in order to identify the set of users/ target users for sending the poll (Dove paragraphs 0009, 0066-0067 & 0049-0050);
sending the poll to the specific set of users (Dove paragraphs 0009, 0050 & 0056); 
and generating a result of the poll by adding up each vote from each of the users of the specific set of users (Dove paragraphs 0010, 0054 & 0056).
Dove doesn’t teach, Schmidt teaches:
wherein the specified location is within a traveling geofence; [Even though Dove ¶87 presents polls may be based on a particular geo-fenced area that can be predefined, the geofence doesn’t travel as required. On the other hand, Schmidt; ¶12-¶14 shows a geofence traveling with vehicle and identifying the location such as “a moving geofence may be generated by generating a virtual area of predetermined shape about a vehicle's present location. For example, using a determined location of a vehicle as a center point, a circle having a radius r may be generated about the vehicle to define the mgf. The size and shape of the mgf may be selected by a predetermined scheme. In addition, multiple mgf's could be generated about the vehicle's location”. Schmidt moving geofence generating an area with vehicle’s present location as it moves with Dove’s geofence person having ordinary skill in the art would find it obvious to combine Schmidt with Dove as it will provide the capability for polls to be provided to a traveling geofence].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation as taught by Schmidt in the system of Dove, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Dove doesn’t teach, Avedissian teaches:
and wherein the additional polling criteria are selected from a group consisting of: a social relationship between a poll taker and the creator, an organization affiliation of the poll taker, and poll taker participation at an event; [Avedissian; ¶142 shows the creator with their video being shared with their social media “friends” and giving them the ability for polling as it states “the client device displays a product review recording to a user and, while displaying the product review recording, optionally also displays a review product control to the user and a control to initiate the polling of others (e.g., the user's social network “friends”)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation as taught by Avedissian in the system of Dove, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


	
Regarding claims 4, 11 & 18, Dove in view of Schmidt in view of Avedissian teaches the system of claims 1, 8 & 15. 
Dove further teaches receiving a vote for a poll answer from each of the users who participate in the poll (Dove paragraphs 0053- 0054).

Regarding claims 5, 12 & 19, Dove in view of Schmidt in view of Avedissian teaches the system of claims 1, 8 & 15. 
	Dove further teaches displaying the result of the poll. Dove describes displaying the results of the poll in the user device (for the subset of user that complete the poll) in a form of a ‘result summary’ (Dove paragraphs 0053- 0054).

Regarding claims 6, 13 & 20, Dove in view of Schmidt in view of Avedissian teaches the system of claims 1, 8 & 15. 
	Dove further teaches receiving a subsequent poll with at least one poll question and at least one potential answer for each at least one poll question from the creator (Dove paragraphs 0055 & 0062).

Regarding claims 7, & 14, Dove in view of Schmidt in view of Avedissian teaches the system of claims 6, & 13. 
	Dove further teaches sending the subsequent poll to the identified specific set of users that includes at least one follow up question based on the result of the poll (Dove paragraphs 0055).

Claims 2, 9, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dove in view of Schmidt in view of Avedissian in view of Wang (US 2012/0084000 A1) and Grace (US 2006/0218009A1).
Regarding claims 2, 9, & 16, Dove in view of Schmidt in view of Avedissian teaches the system of claim 1, 8 & 15. 
	Dove further teaches performing an action based on the generated result. Dove describes in response of receiving the answers from at least some of the subset of portable electronic devices, the polling system 122 may provide additional information to at least some of the subset of portable electronic devices. Dove also describes in response of receiving an answer, to one of the questions of the poll, from a user(s), sending a subsequent poll (linked poll).  Dove also describes in response to receiving the responses from the set of user generating a response summary and sending it to the set of user that participated in the poll (Dove paragraphs 0054-0055). 
wherein the action is selected from a group consisting of displaying the results of the poll to the group (Dove paragraphs 0054, 0072, & 0078), 
and generating a subsequent poll to transmit to the specific set of users(Dove paragraphs 0055).
Dove, however does not explicitly disclose wherein the action generated based on the received response from the poll consist of adding a via point to a travel route.  
To this extent Wang describes adding location/destination to a travel/trip route as a result of answer provided by a user regarding user preferences and interests. Wang describes a user providing information about travel/trip preferences through a system interface, the user preferences comprising places of interest to visit in a trip, and the system generating travel routes based on the input of the user preferences. The incorporation of a location/destination of interest to a travel route in Wang have been interpreted as “adding a via point to a travel route” presented in the claimed limitation (Wang paragraphs 0022-0024, 0026, 0029 & 0033). 
It would have been prima facie obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to have modified Dove to incorporate the teachings of Wang to apply the functionality of adding a location/stop to travel route based on answers received from a user to polling systems with the purpose of provided a simplified and efficient system for planning trips considering user preferences (Wang paragraphs 0001-0002).
Dove as modified by Wang, however does not explicitly disclose transmitting user-provided information to a third party.  
To this extent Grace describes transmitting user-provided information to a third party (Grace paragraph 0033).  
It would have been prima facie obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to have modified Dove in view of Wang to incorporate the teachings of Grace to apply the functionality of sending the information collected in a poll to third-parties to polling systems with the purpose of facilitating the exchange of information that can benefit third parties entities for research, education, and additional uses (Grace paragraphs 0007-0010).

Claims 3, 10, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dove in view of Schmidt in view of Avedissian in view of Yip (US 2017/0359281 A1) and Perez (https://web.archive.org/web/20171213233109/https://techcrunch.com/2017/12/13/half-of-amazon-app-users-have-been-switched-to-a-new-swipe-based-1-click-checkout/).

Regarding claims 3, 10, & 17, Dove in view of Schmidt in view of Avedissian teaches the system of claim 1, 8 & 15. 
Dove, however does not explicitly disclose receiving an indication from the creator that the poll is ready to be sent, wherein the indication is selected from a group consisting of a user interaction with a button.
To this extent Yip describes receiving an indication from the creator that the poll is ready to be sent, wherein the indication consist of a user interaction with a button (Yip paragraph 0111). 
It would have been prima facie obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to have modified Dove to incorporate the teachings of Yip to apply the functionality of providing an indication when the survey is completed and ready to send through the interaction of the user with a button to polling systems with the purpose of providing a user interface that simplify the distribution of the poll to the users (Yip paragraphs 0111 & 0115).
Dove as modified by Yip, however does not explicitly disclose the indication being a user finger swipe in a preconfigured direction.
To this extent Perez describes using a finger swipe in a preconfigure direction to indicate the completion of a transaction (see PTO-892 form Perez paragraphs 2, 4 & 6). 
Yip discloses receiving an indication from the creator that the poll is ready to be sent, wherein the indication consist of a user interaction with a button.  The difference between Yip and the claimed invention is that Yip does not disclose that the indication consist of a user in of a user finger swipe in a preconfigured direction.  However, Perez discloses a user finger swipe in a preconfigured direction to indicate the completion of a transaction.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the user swipe in a preconfigured direction of Perez for the indication means of Yip. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628